Citation Nr: 0731231	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  03-30 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for the service-connected migraine headaches.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1997 to June 
2002.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2005.  

In January 2006, the Board assigned an increased, initial 
evaluation of 10 percent for service-connected GERD.  

The Board also remanded the issue of an increased, initial 
rating in excess of 30 percent for the service-connected 
migraine headaches for additional development of the record 
and further adjudication.  

As the appeal regarding the issue of a higher evaluation for 
migraine headaches involves an original claim, the Board has 
framed this issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  



FINDINGS OF FACT

The service-connected migraine headaches are not shown to be 
productive of a disability picture that is manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  





CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected migraine headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a 
including Diagnostic Code 8100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

By way of letters dated in January 2005 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate her claim.  The veteran was also 
generally informed that she should send to VA evidence in her 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and she was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on her behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
March 2007 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and her 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This case applies here 
as well.  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra. 

 In this regard, as the Board concludes hereinbelow that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, VA examinations, and 
statements submitted by the veteran and her representative in 
support of the claim.  The Board also notes that this matter 
has been remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Increased evaluation for migraine headaches.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126. 

The veteran's migraine headaches are currently evaluated as 
30 percent disabling under Diagnostic Code 8100.  This code 
provides for a noncompensable evaluation where the disability 
is manifested by less frequent attacks.  A 10 percent 
evaluation is warranted where there are characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation is warranted for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  

A maximum 50 percent evaluation is for application for a 
disability picture manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a; Diagnostic Code 
8100.  

Based on the evidence of record, the Board finds that an 
evaluation in excess of 30 percent for the veteran's migraine 
headaches is not warranted.  

In this case, the medical evidence consists of treatment 
records and VA examinations in connection with the claim.  

In March 2003, the veteran was afforded a VA examination in 
connection with her claim.  In this examination, she reported 
suffering headaches about 5/7 days, and they lasted about two 
or three days.  They were located mainly in the left 
temporoparietal area and were described as sharp and 
throbbing.  

The headaches manifestations had no aura, but were associated 
with nausea, vomiting and spots before her eyes.  The 
headaches were noted to be relieved somewhat by going into a 
dark room and lying down.  After examination, the veteran was 
diagnosed with migraine headaches.  

A review of the veteran's treatment records shows that the 
veteran described her headaches as occurring approximately 3 
per week, lasting from two to three days.  

In December 2006, the veteran was afforded an additional VA 
examination.  The examiner indicated that the claims file had 
been reviewed in connection with the examination.  

The veteran reported having intermittent headaches for the 
last four years occurring two to three times per week and 
lasting anywhere from a few hours to two days in duration.  
The headaches were accompanied by visual disturbances and 
nausea and caused her to go to bed to rest.  The headaches 
usually resolved after a period of sleep.  

During the headaches, the veteran indicated that she would 
ask her family for help with her children, but noted that she 
was otherwise able to accomplish the activities of daily 
living.  The examiner indicated that the veteran was employed 
outside of the home.  

The VA examiner noted that the veteran had undergone testing 
and tried multiple medications, none of which had provided 
relief.  A cranial nerve examination was indicated to be 
normal.  The veteran was diagnosed with recurrent migraine 
headaches of a moderate degree.  

Based on the foregoing, the assignment of an evaluation in 
excess of 30 percent for the veteran's migraine headaches is 
not supported by evidence in this case.  

As noted, a 30 percent evaluation is for application for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, but a maximum 50 
percent evaluation is for application only for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a; 
Diagnostic Code 8100.  

In this case, the medical records are consistent in their 
description and evaluation of the veteran's condition.  The 
veteran reported suffering approximately three headaches per 
week that she described as lasting from a few hours to a 
couple of days.  She was not specific as to the frequency of 
any characteristic prostrating attacks.  

For the more severe headaches, she did note having to lie 
down and to have someone watch her children.  On review, her 
statements would suggest that these headaches were of a 
prostrating nature, but the nature and severity of these 
attacks cannot be independently verified from the medical 
record.  

Significantly, the veteran did note that she was able to 
carry out the activities of daily living, including that of 
working outside the home.  The VA examiner then opined that 
service-connected disability picture was reflective of 
moderate impairment.  Given this statement, and the absence 
of other evidence suggesting a disability picture manifested 
by very frequent, completely prostrating and prolonged 
attacks or productive of severe economic inadaptability, the 
Board finds no basis to support the claim for increase in 
this case.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the service-connected 
headache disability so as to warrant assignment of a higher 
evaluation on an extraschedular basis.  

In this regard, as noted hereinabove, evidence showing that 
the veteran's disability has resulted in marked interference 
with employment has not been presented.  In addition, there 
is no showing that the disability has necessitated frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Overall, the preponderance of the evidence of record is 
against the claim for an initial evaluation in excess of 30 
percent for the service-connected migraine headaches, and 
this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  




ORDER

An increased, initial evaluation in excess of 30 percent for 
the service-connected migraine headaches is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


